MacLean, J. (dissenting).
Unless the statutory expression “ furtherance of justice ” be transmuted into “ furtherance of litigation,” the subversionary amendment of the plaintiff’s pleading suffered herein can hardly be countenanced. That “ it concerns the State that there be an end of lawsuits ” is an old maxim deeply fixed in the fundamentals of the common law. 1 Sum. 492. Surely the State is not favorably concerned that. litigation promoted upon the assistance of and the knowledge acquired by persons long in the employment of defendant be facilitated by new precedent.
Judgment affirmed, with costs to respondent.